Case 6:20-cv-00016-NKM-RSB Document 44 Filed 10/27/20 Page 1 of 3 Pageid#: 475




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                    LYNCHBURG DIVISION

 ANTHONY SMITH,                                  )
                                                 )
                  Plaintiff,                     )
 v.                                              )               Case No. 6:20-cv-00016-NKM
                                                 )
 CENTRA HEALTH, INC., et al.,                    )
                                                 )
                  Defendants.                    )


        JOINT REPORT OF RULE 26(f) CONFERENCE AND DISCOVERY PLAN

         In accordance with Federal Rule of Civil Procedure 26(f), the parties submit this joint

 report of their conference and discovery plan:

         1.       Conference Participants.       Plaintiff’s counsel Paul Valois, Defendant Centra

 Health Inc.’s counsel Joshua Long and Walton Milam, and Defendants Wesley Gillespie’s and

 Christopher Jones’ counsel Eric Burns conferred on October 9, 2020.

         2.       Proposed Changes to the Pretrial Order. The parties will abide by the initial

 disclosure deadline set forth in the Court’s pretrial scheduling order with the following

 modifications:

                  (a)     Plaintiff will serve Initial Disclosures thirty (30) days from the filing of

 this Rule 26(f) Plan;

                  (b)     Defendants will serve Initial Disclosures forty-five (45) days from the

 filing of this Rule 26(f) Plan;

                  (c)     Plaintiff will serve initial expert disclosures one hundred and twenty (120)

 days from the filing of this Rule 26(f) Plan; and
Case 6:20-cv-00016-NKM-RSB Document 44 Filed 10/27/20 Page 2 of 3 Pageid#: 476




                 (d)     Defendants will serve initial expert disclosures forty five (45) days from

 Plaintiff’s service of his initial expert disclosures.

         3.      Discovery Plan. Other than those deadlines modified in Paragraph 2 of this Rule

 26(f) plan, the parties anticipate that they will be able to comply with the deadlines in Pretrial

 Order and with all discovery requirements and limitations set forth in the applicable Federal

 Rules of Civil Procedure.

         4.      Other Orders. The parties are currently negotiating a Protective Order that will

 be submitted to the Court for entry upon approval from all counsel.

         5.      Prospect of Mediation and/or Settlement. The parties do not believe settlement

 is a possibility at this stage in litigation but will revisit settlement as appropriate.



 Dated: October 27, 2020                          Respectfully Submitted,


  /s/ M. Paul Valois                                      /s/ J. Walton Milam III
  M. Paul Valois (VSB No. 72326)                          Elizabeth Guilbert Perrow, Esq. (VSB No.
  JAMES RIVER LEGAL ASSOCIATES                            42820)
  7601 Timberlake Road                                    Daniel T. Sarrell, Esq. (VSB No. 77707)
  Lynchburg, Virginia                                     Joshua F. P. Long, Esq. (VSB No. 65684)
  Phone: (434) 845-4529                                   Joshua R. Treece, Esq. (VSB No. 79149)
  Fax: (434) 845-8536                                     J. Walton Milam III, Esq. (VSB No. 89406)
  mvalois@vbclegal.com                                    WOODS ROGERS PLC
                                                          P. O. Box 14125
                                                          Roanoke, VA 24038-4125
  Counsel for Plaintiff Anthony Smith                     Phone: (540) 983-7600
                                                          Fax: (540) 983-7711
                                                          eperrow@woodsrogers.com
                                                          dsarrell@woodsrogers.com
                                                          jlong@woodsrogers.com
                                                          jtreece@woodsrogers.com
                                                          wmilam@woodsrogers.com

                                                          Counsel for Defendant Centra Health, Inc.




                                                     2
Case 6:20-cv-00016-NKM-RSB Document 44 Filed 10/27/20 Page 3 of 3 Pageid#: 477




  /s/ Eric P. Burns
  Eric P. Burns (VSB No. 76554)
  Wilson Elser Moskowitz Edelman & Dicker
  LLP
  8444 Westpark Drive - Suite 510
  McLean, VA 22102-5102
  Phone: 703.852.7835
  Fax: 703.245.9301
  eric.burns@wilsonelser.com

  Counsel for Defendants Wesley Gillespie and
  Christopher Paul Jones


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of October, 2020, I electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system which will send notice to all following
 counsel of record.

                                       /s/ J. Walton Milam III




                                                  3
